Citation Nr: 0908531	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1954 to 
October 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claim. 

When this claim was originally before the Board in August 
2007, it was remanded for further development. 


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
heart disease was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

The criteria for service connection for heart disease have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3159 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
private treatment records.  There is no indication from the 
claims file that the veteran has sought VA treatment for his 
heart condition, and accordingly, no such records could be 
obtained.  Additionally, in July 2008, the RO obtained a VA 
medical opinion regarding the etiology of the veteran's heart 
condition.  Although the Board notes that the July 2007 
remand instructions requested that the Veteran be provided 
with a VA examination as opposed to merely obtaining a 
medical opinion, insofar as the opinion is based on a review 
of the veteran's complete claims file and discussed the 
significance of in-service electrocardiograms (EKGs), the 
Board finds that VA has substantially complied with the July 
2007 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
coronary artery disease was incurred in, or caused by, his 
military service.  Specifically, he contends that he suffered 
an un-recognized myocardial infarction while in service in 
1969 and that he has had coronary artery disease since.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, 
as discussed below, because there is no evidence that the 
Veteran was diagnosed as having heart disease within one year 
of his discharge from active duty, presumptive service 
connection as a chronic disease under 38 C.F.R. § 3.309(a) is 
not warranted in this case.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in its August 2007 remand, the Veteran has 
been treated for various heart conditions since 1981, 
including treatment with Dennis R. Breen, who submitted a 
letter in November 2004 stating that he had reviewed a series 
of EKGs dated from 1968 to 1972, and a tracing dated in 1969 
showed a significant change that may represent a non-
transmural myocardial infarction or ischemia.  Dr. Breen 
concluded that something clinically significant may have 
occurred during the period surrounding the April 1969 tracing 
that would at least be consistent with a mild heart attack.  
Dr. Breen also reported that the Veteran recovered with no 
permanent evidence of transmural injury to the heart.  

In August 2007, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that any current coronary artery disease had 
its onset during service or was otherwise related to service.  

In compliance with the Board's remand instructions, in July 
2008, the RO obtained a VA medical opinion regarding the 
onset and etiology of the veteran's coronary artery disease.  
At the outset of the opinion, the physician indicated that he 
had reviewed the Veteran's claims folder, including service 
treatment records, subsequent care visits, and Dr. Breen's 
2004 letter.  The physician noted that 1975 treatment records 
from Kaiser revealed complaints of pain at the right costal 
margin lasting 10 minutes off and on for several years; 
however, the physician reported that while these symptoms may 
have been due to coronary artery disease, there was no 
objective evidence from the records that these complaints 
were due to ischemic heart disease as opposed to other 
causes.  The physician also noted an in-service EKG that was 
entirely within normal limits without any evidence of 
ischemic heart disease or myocardial infarction.  The 
physician also stated that the April 1969 EKG referred to in 
Dr. Breen's letter did in fact show flatter T-waves than his 
other EKGS; however, the QRS complexes in this EKG were also 
of lower amplitude than those before or after, which was 
consistent with lead position rather than any 
pathophysiological change such as non-transmural myocardial 
infarction or ischemia.  The physician reported that the 
first instance of possible ischemic heart disease was evident 
on EKGs in 1979 and 1980, which showed small Q-waves that 
were possibly due to a prior myocardial infarction rather 
than a normal septal depolarization.  The physician noted 
that a 1981 catheterization showed an occluded right coronary 
artery, but stated that the timing of this occlusion was 
unknown.  Finally, the physician reported that, since the 
occlusion, the Veteran has had a number of procedures to his 
cardiovascular system, which were indicative of diffuse 
systemic arterial disease.  Based on this history, the 
physician provided the opinion that the onset and symptoms of 
the veteran's coronary artery disease were less likely than 
not to have occurred during the veteran's active service 
period and there was no indication that this disease was 
related to any in-service disease or injury.

Although the Board acknowledges Dr. Breen's opinion that 
something clinically significant, such as a non-transmural 
myocardial infarction or ischemia, "may" have occurred 
during the period surrounding the April 1969 tracing that 
would at least be consistent with a mild heart attack, 
evidence of a mere possibility is too equivocal to 
substantiate the veteran's claim.  Further, Dr. Breen 
indicated that, even if the veteran had suffered a mild heart 
attack at that time, he had recovered with no permanent 
evidence of transmural injury to the heart.  As such, Dr. 
Breen's statements are not persuasive medical evidence that 
the Veteran's heart condition is related to an event or 
injury during service.  

By contrast, the Board finds the definitive medical opinion 
of the VA physician, which was based on a review of the 
entire claims file and supported by a well-reasoned 
rationale, to be more probative than Dr. Breen's speculative 
statement.  Therefore, because the assessment of the July 
2008 VA physician is the most probative competent medical 
evidence addressing whether the Veteran's heart disease is 
related to service, the Board finds that the preponderance of 
the evidence is against the claim and thus service connection 
for the veteran's heart disease must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his coronary 
artery disease is related to service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim.

The veteran has also provided some articles about war 
trauma/PTSD leading to heart disease.  However, he is not 
service connected for PTSD.  And to the extent that he is 
attempting to extrapolate from this literature that his heart 
disease is somehow related to his service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for heart disease.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the Veteran's claim for service connection for 
this disability is denied.  


ORDER

Service connection for heart disease is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


